The injunction in this case was granted to restrain several defendants from instituting separate actions on an insurance policy until the court could determine who was the proper beneficiary; and since the judgment of the lower court has designated the plaintiff in error as the sole beneficiary, and no error is assigned thereon by the other parties defendant, such judgment conclusively binds all of the original parties to the action as to this issue, and thus disposes of the injunctive feature of the case, irrespective of whether or not the plaintiff in error should prevail. This is true for the reason that the only question remaining in the case is raised by the assignment of error concerning the amount of liability by the insurance company to the only plaintiff in error. The determination of this one question requires only a legal construction of a "War Clause" contained in the policy and the application of the evidence under such construction, and in no way *Page 797 
involves or invokes equitable principles such as would give this court jurisdiction of the subject matter of the suit. This case is, therefore,
Transferred to the Court of Appeals. All the Justicesconcur.
                      No. 15711. FEBRUARY 4, 1947.